



COURT OF APPEAL FOR ONTARIO

CITATION: Nakra (Re), 2016 ONCA 925

DATE: 20161208

DOCKET: C62006

Feldman, Watt and Huscroft JJ.A.

IN THE MATTER OF: Aakash Nakra

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

Gavin S. MacKenzie, for the Centre for Addiction and
    Mental Health

Craig Harper, for the Attorney General of Ontario

Heard: November 29, 2016

On appeal against the disposition of the Ontario Review
    Board dated March 29, 2016.

ENDORSEMENT

[1]

On August 13, 2014, the appellant, Aakash Nakra, was found Not
    Criminally Responsible by reason of mental disorder on charges of attempting to
    choke in the commission of an offence, assault with a weapon, aggravated
    assault, theft of a motor vehicle, failure to comply with a condition of
    judicial interim release, and mischief under $5,000. He has been subject to a
    detention order since that time.

[2]

The appellant appeals from the March 29, 2016 disposition of the Ontario
    Review Board, which ordered that he remain subject to a detention order with a
    provision allowing him to live in the community in approved accommodation with
    weekly reporting obligations.

[3]

The appellant submits that the Board erred in denying his request for a
    conditional discharge. In particular, the appellant submits that the Board
    erred in law by failing to conduct an individualized assessment of risk as
    required by the Supreme Court in
Winko v. British Columbia (Forensic Psychiatric
    Institute)
,
[1999] 2 S.C.R. 625.

[4]

We do not accept this argument.

[5]

The appellant conceded that he remains a significant threat to public
    safety and the issue was not contested before the Board. That being so, the
    Board was required to fashion a necessary and appropriate disposition
    pursuant to s. 672.54 of the
Criminal Code
.

[6]

The appellants psychiatrist, Dr. Darani, testified that the appellant
    could not be managed appropriately under a conditional discharge and that he
    required a managed transition into the community, including hospital-approved
    accommodation. She also testified that this was the normal progression that was
    followed by the team. This is part of the basis for the appellants submission
    that his particular circumstances were not considered. To the contrary, the
    fact that the team believed that its normal recommendation also applied to the
    appellant would be based on their expertise and experience, and does not
    undermine their consideration of his particular needs.

[7]

The Board accepted Dr. Daranis evidence and the evidence in the
    hospital report without reservation. It made no error in doing so. On a fair
    reading of the record, it cannot be said that there was a failure to respond to
    the appellants individual circumstances.

[8]

The appellant submits that the Boards decision is unreasonable, among
    other things because the Board gave no weight to the progress he made; ignored
    the wishes of his parents; failed to take a culturally competent view of his
    situation; and failed to take into account his young age.

[9]

We disagree. In our view, the Boards decision is amply supported on the
    record that was before it and is reasonable.

[10]

The
    Board found that the appellant had limited insight into his mental illness and
    the impact of substance abuse on his illness. He had used illicit substances
    and attempted to avoid detection by manipulating his urine testing.
    Furthermore, the Board found that the appellant minimized the offences he had
    committed against his father and refused anger management counselling. The
    Board considered the proposed conditional discharge unworkable, among other
    things because of concerns that the appellants parents could not manage the
    risk and the legal difficulty in returning the appellant to the hospital if he
    was not under a detention order.

[11]

Given
    the appellants violent index offences against his father and limited insight
    into his mental illness, the Boards decision not to conditionally discharge
    him to live in the family home cannot be said to be unreasonable.

[12]

The
    appellant has made progress since the index offence. He is undertaking online
    education and has been re-certified as a forklift operator. The appellants
    parents are supportive of his release and want to have him live in the family
    home again. These are all positive factors, but they do not undermine the
    reasonableness of the Boards decision that a detention order was the necessary
    and appropriate disposition at that time.

[13]

The
    appeal is dismissed.

K.
    Feldman J.A.

David
    Watt J.A.

Grant
    Huscroft J.A.


